—In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents to arrest a certain individual, the petitioner appeals from a judgment of the Supreme Court, Queens County (LeVine, J.), dated May 21, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought (see, Matter of Walsh v LaGuardia, 269 NY 437; Matter of Perazzo v Lindsay, 30 AD2d 179, 180, affd 23 NY2d 764). O’Brien, J. P., Ritter, Thompson, Friedmann and Gold-stein, JJ., concur.